Case 1:19-cv-01332-DLI-RLM Document 1 Filed 03/07/19 Page 1 of 20 PageID #: 1




UNITED STATES DISTRICT COURT
EASTERN DISTRICT OF NEW YORK
----------------------------------------------------------------X
QIN WEN ZHENG, on behalf of
himself and all others similarly
situated,                                                         Case No:

                                            Plaintiff,              COLLECTIVE ACTION
                              v.                                    COMPLAINT


GREAT WALL IN EAST ELMHURST INC.
d/b/a GREAT WALL, and Rong Ping Lin,

                                             Defendants,
----------------------------------------------------------------X


        Plaintiff Qin Wen Zheng ("Plaintiff"), on behalf of himself and all others similarly situated,

by and through his attorneys, Hang & Associates, PLLC, hereby brings this complaint against

Defendants Great Wall in East Elmhurst Inc. d/b/a Great Wall, and Rong Ping Lin (collectively

“Defendants”) and alleges as follows:

                                            INTRODUCTION

        1.       This action is brought by Plaintiff, on behalf of himself as well as other employees

similarly situated, against Defendants for alleged violations of the Federal Labor Standards Act,

(“FLSA”) 29 U.S.C. §§ 201 et seq., and of New York Labor Law §§190 et seq. (“NYLL”), arising

from Defendants’ various willful and unlawful employment policies, patterns and/or practices.

        2.       Upon information and belief, Defendants have willfully and intentionally

committed widespread violations of the FLSA and NYLL by engaging in a pattern and practice of

failing to pay their employees, including Plaintiffs, compensation for all hours worked, minimum

wage, and overtime compensation for all hours worked over forty (40) each workweek and spread
Case 1:19-cv-01332-DLI-RLM Document 1 Filed 03/07/19 Page 2 of 20 PageID #: 2



of hours, as well as failing to provide their employees, including Plaintiffs, with wage notice at the

time of hiring and wage statements.

       3.      Plaintiffs allege pursuant to the FLSA, that they are entitled to recover from the

Defendants: (1) unpaid minimum wages, (2) unpaid overtime wages, (3) liquidated damages, (4)

reimbursement for expenses relating to tools of trade; (5) prejudgment and post-judgment interest;

and/or (6) attorneys’ fees and costs;

       4.      Plaintiffs further allege pursuant to NYLL §190 et seq. and Title 12 of New York

Codes, Rules and Regulations Part 146 (“NYCRR”) that they are entitled to recover from the

Defendants: (1) minimum wages, (2) unpaid overtime compensation, (3) unpaid spread of hours

compensation, (4) compensation for failure to provide wage notice at the time of hiring and failure

to provide paystubs in violation of the NYLL, (5) liquidated damages equal to the sum of unpaid

minimum wage, unpaid overtime, and unpaid spread of hours compensation pursuant to the NY

Wage Theft Prevention Act; (6) prejudgment and post-judgment interest; and (7) attorney’s fees

and costs.



                                 JURISDICTION AND VENUE

       5.      This Court has original federal question jurisdiction over this controversy under 29

U.S.C. §216(b), 28 U.S.C. § 1331, and has supplemental jurisdiction over the NYLL claims

pursuant to 28 U.S.C. § 1367(a).

       6.      Venue is proper in the Eastern District of New York pursuant to 28 U.S.C. §§

1391(b) and (c), because Defendants conduct business in this District, and the acts and omissions

giving rise to the claims herein alleged took place in this District.
Case 1:19-cv-01332-DLI-RLM Document 1 Filed 03/07/19 Page 3 of 20 PageID #: 3



                                         PLAINTIFF

        7.     Plaintiff Qin Wen Zheng (“Plaintiff”) is an individual residing in Queens, New

York.

        8.    From on or around December 1, 2017 to on or around November 20, 2018, Plaintiff

Zhao was employed as a delivery worker in Defendants’ restaurant located at 87-12 Astoria Blvd.,

East Elmhurst, NY 11369.

                                        DEFENDANTS
Corporate Defendant

        9.    Upon information and belief, Great Wall in East Elmhurst Inc. d/b/a Great Wall

(“Corporate Defendant or Defendant Corporation”) is a domestic business corporation organized

under the laws of the State of New York with a principal business address at 87-12 Astoria Blvd.,

East Elmhurst, NY 11369.

        10.   Upon information and belief, Corporate Defendant has about eight (8) employees.

        11.   Upon information and belief, Corporate Defendant at all relevant times is a business

engaged in interstate commerce that has gross sales in excess of Five Hundred Thousand Dollars

($500,000) per year.

        12.    Upon information and belief, Corporate Defendant purchased and handled goods

moved in interstate commerce. For instance, Corporate Defendant has employees who handled

and worked on goods moved in commerce such as food supplies.

        13.   At all times relevant times, Corporate Defendant was, and continues to be, an

“enterprise engaged in commerce” within the meaning of FLSA.



Owner/ Operator Defendants
Case 1:19-cv-01332-DLI-RLM Document 1 Filed 03/07/19 Page 4 of 20 PageID #: 4



       14.     Upon information and belief, Defendant Rong Ping Lin is the owner, chief

executive officer, and/or managing agent of Defendant Corporation and participated in the day-to-

day operations of Defendant Corporation and acted intentionally and maliciously and is an

employer pursuant to FLSA, 29 U.S.C. §203d, and regulations promulgated thereunder, 29 C.F.R.

§791.2; NYLL §2 and the regulations thereunder; and is jointly and severally liable with

Defendant Corporation.

       15.     Upon information and belief, Defendant Rong Ping Lin owns the stock of

Defendant Corporation and manages and makes all business decisions regarding Defendant

Corporation.

       16.     Upon information and belief, Defendant Rong Ping Lin determined the wages and

compensation of the employees of Defendants, including Plaintiff, and established work schedules

and work load of the employees, maintained employee records, and had the authority to hire and

fire employees.

       17.     Plaintiff has fulfilled all conditions precedent to the institution of this action and/

or conditions have been waived.

                      FLSA COLLECTIVE ACTION ALLEGATIONS

       18.     Plaintiffs bring this action individually and on behalf of all other and former non-

exempt employees who have been or were employed by the Defendants at their restaurant locations

for up to the last three (3) years, through entry of judgment in this case (the “Collective Action

Period”) (the “Collective Action Members”). Upon information and belief, the Collection Action

Members are so numerous the joinder of all members is impracticable. The identity and precise

number of such persons are unknown, and the facts upon which the calculations of that number

may be ascertained are presently within the sole control of the Defendants. Upon information and
Case 1:19-cv-01332-DLI-RLM Document 1 Filed 03/07/19 Page 5 of 20 PageID #: 5



belief, there are more than ten (10) Collective Action members, who have worked for or have

continued to work for the Defendants during the Collective Action Period, most of whom would

not likely file individual suits because they fear retaliation, lack adequate financial resources,

access to attorneys, or knowledge of their claims. Therefore, Plaintiffs submit that this case should

be certified as a collection action under the FLSA, 29 U.S.C. §216(b).

       19.     Plaintiffs will fairly and adequately protect the interests of the Collective Action

Members, and have retained counsel that is experienced and competent in the field of employment

law and class action litigation. Plaintiffs have no interests that are contrary to or in conflict with

those members of this collective action.

       20.     This action should be certified as collective action because the prosecution of

separate action by individual members of the collective action would risk creating either

inconsistent or varying adjudication with respect to individual members of this class that would as

a practical matter be dispositive of the interest of the other members not party to the adjudication,

or subsequently impair or impede their ability to protect their interests.

       21.     A collective action is superior to other available methods for the fair and efficient

adjudication of this controversy, since joinder of all members is impracticable. Furthermore,

inasmuch as the damages suffered by individual Collective Action Members may be relatively

small, the expense and burden of individual litigation makes it virtually impossible for the

members of the collective action to individually seek redress for the wrongs done to them. There

will be no difficulty in the management of this action as collective action.

       22.     Questions of law and fact common to members of the collective action predominate

over questions that may affect only individual members because Defendants have acted on grounds
Case 1:19-cv-01332-DLI-RLM Document 1 Filed 03/07/19 Page 6 of 20 PageID #: 6



generally applicable to all members. Among the questions of fact common to Plaintiffs and other

Collective Action Members are:

        a. Whether the Defendants employed Collective Action members within the meaning of

        the FLSA;

        b. Whether the Defendants’ violations of the FLSA are willful as that terms is used within

        the context of the FLSA; and,

        c. Whether the Defendants are liable for all damages claimed hereunder, including but not

        limited to compensatory, punitive, and statutory damages, interest, costs and disbursements

        and attorneys’ fees.

        23.    Plaintiffs know of no difficulty that will be encountered in the management of this

litigation that would preclude its maintenance as a collective action.

        24.    Plaintiffs and others similarly situated have been substantially damaged by

Defendants’ unlawful conduct.

                                   STATEMENT OF FACTS

        25.    Defendants committed the following alleged acts knowingly, intentionally and

willfully.

        26.    Defendants knew that the nonpayment of minimum wage, overtime pay, spread of

hours, failure to reimburse for expenses relating to tools of trade, failure to provide the required

wage notice at the time of hiring, and the failure to provide the required wage statement with every

payment of wages, would financially injure Plaintiff and similarly situated employees and violate

state and federal laws.



Plaintiff Qin Wen Zheng
Case 1:19-cv-01332-DLI-RLM Document 1 Filed 03/07/19 Page 7 of 20 PageID #: 7



       27.     From on or around December 1, 2017 to on or around November 20, 2018,

Plaintiff Zhao was employed as a delivery worker in Defendants’ restaurant located at 87-12

Astoria Blvd., East Elmhurst, NY 11369.

       28.     Upon information and belief, Defendant Rong Ping Lin, known as "Boss" to


Plaintiff, is the owner/shareholder of Great Wall in East Elmhurst Inc. d/b/a Great Wall and


maintains active operational control over Great Wall in East Elmhurst Inc. d/b/a Great Wall,


including but not limited to hiring and firing employees, supervising and controlling the employees,


setting their work schedule, determining their rates of compensation and methods of payment,


handling payrolls, and maintaining employee records.


       29.     Defendant Rong Ping Lin interviewed Plaintiff.


       30.     Defendant Rong Ping Lin hired Plaintiff as a delivery worker member for Great


Wall in East Elmhurst Inc. d/b/a Great Wall.


       31.     Defendant Rong Ping Lin controlled and determined the work schedule of Plaintiff.


       32.     Defendant Rong Ping Lin determined the rates of compensation of Plaintiff and


methods of payment.


       33.     Defendant Rong Ping Lin handled wage payments to Plaintiff and maintained his


employment records.
Case 1:19-cv-01332-DLI-RLM Document 1 Filed 03/07/19 Page 8 of 20 PageID #: 8



       34.     Plaintiff was not provided a written wage notice, in English and in Chinese (the


primary language identified by Plaintiff) when he was hired, including but not limited to


information about his rate of pay and basis thereof, allowances, including tip and meals credits,


claimed by Defendants, and the regular pay day designated by Defendants.


       35.     Throughout his employment with Defendants, Plaintiff worked six days per week


with Monday off. On Tuesday, Wednesday and Thursday, Plaintiff worked without a break from


around 11:00 am to 11:00 pm. On Friday and Saturday, Plaintiff worked without a break from


around 11:00 am to 12:00 am (the next day). On Sunday, Plaintiff worked without a break from


12:00 pm to 11:00 pm. As a result, Plaintiff worked about seventy-three (73) hours per week during


this stated employment period. Plaintiff is entitled to spread of hours premium for this stated


employment period.


       36.      Throughout his employment with Defendants, Plaintiff was paid at a fixed rate of


$1,600 per month regardless the number of hours he actually worked each week.


       37.     Throughout his employment with Defendants, Plaintiff was paid monthly by cash.


       38.     Throughout his employment with Defendants, Plaintiff was not required to punch


time cards, sign in/out, or to otherwise keep track of his time when he came in/left work every day.
Case 1:19-cv-01332-DLI-RLM Document 1 Filed 03/07/19 Page 9 of 20 PageID #: 9



       39.     Throughout his employment with Defendants, Plaintiff was not compensated for


all hours worked above forty (40) in each workweek according to state and federal laws.


       40.     Throughout his employment with Defendants, Plaintiff was not overtime-exempt


under federal and state laws.


       41.     Defendants did not provide Plaintiff with a correct wage statement with every wage


payment.


       42.     As a delivery worker, Plaintiff regularly received tips. Plaintiff, however, was never

given a notice regarding Defendants’ intention to take tip credit against the minimum wage.

       43.     Defendants knowingly and willfully operated their business with a policy of not

reimbursing Plaintiff for expenses incurred in relation to tools of the trade used by Plaintiff in

order to perform delivery worker’s job duties. Plaintiff was required by Defendants to purchase

his own electronic bicycle to make deliveries. Plaintiff usually spent around $150.00 per month on

gas and $100.00 per month on maintenance.



                                  STATEMENT OF CLAIMS

                                           COUNT I
                [Violations of the Fair Labor Standards Act—Minimum Wage
                   Brought on behalf of Plaintiff and the FLSA Collective]

       44.     Plaintiff re-alleges and incorporates by reference all preceding paragraphs as

though fully set forth herein.
Case 1:19-cv-01332-DLI-RLM Document 1 Filed 03/07/19 Page 10 of 20 PageID #: 10



       45.    At all relevant times, upon information and belief, Defendants have been, and

continue to be, “employers” engaged in interstate “commerce” and/or in the production of “goods”

for “commerce,” within the meaning of the FLSA, 29 U.S.C. §206(a) and §207(a). Further,

Plaintiff Yang is covered within the meaning of FLSA, U.S.C. §§206(a) and 207(a).

       46.    At all relevant times, Defendants employed “employees” including Plaintiff, within

the meaning of FLSA.

       47.    Upon information and belief, at all relevant times, Defendants have had gross

revenues in excess of $500,000.

       48.    The FLSA provides that any employer engaged in commerce shall pay employees

the applicable minimum wage. 29 U.S.C. § 206(a).

       49.    At all relevant times, Defendants had a policy and practice of refusing to pay the

statutory minimum wage to Plaintiff, and the collective action members, for some or all of the

hours they worked.

       50.    The FLSA provides that any employer who violates the provisions of 29 U.S.C.

§206 shall be liable to the employees affected in the amount of their unpaid minimum

compensation, and in an additional equal amount as liquidated damages.

       51.    Defendants knowingly and willfully disregarded the provisions of the FLSA as

evidenced by failing to compensate Plaintiff and Collective Class Members at the statutory

minimum wage when they knew or should have known such was due and that failing to do so

would financially injure Plaintiff and Collective Action members.

                                           COUNT II

                     [Violation of New York Labor Law—Minimum Wage

                                  Brought on behalf of Plaintiff]
Case 1:19-cv-01332-DLI-RLM Document 1 Filed 03/07/19 Page 11 of 20 PageID #: 11



       52.     Plaintiff re-alleges and incorporates by reference all preceding paragraphs as

though fully set forth herein.

       53.     At all relevant times, Plaintiff was employed by Defendants within the meaning of

New York Labor Law §§2 and 651.

       54.     Pursuant to the New York Wage Theft Prevention Act, an employer who fails to

pay the minimum wage shall be liable, in addition to the amount of any underpayments, for

liquidated damages equal to the total of such under-payments found to be due the employee.

       55.     Defendants knowingly and willfully violated Plaintiff’s rights by failing to pay his

minimum wages in the lawful amount for hours worked.

                                           COUNT III

                [Violations of the Fair Labor Standards Act—Overtime Wage

                 Brought on behalf of the Plaintiffs and the FLSA Collective]

       56.     Plaintiff re-alleges and incorporates by reference all preceding paragraphs as

though fully set forth herein.

       57.     The FLSA provides that no employer engaged in commerce shall employ a covered

employee for a work week longer than forty (40) hours unless such employee receives

compensation for employment in excess of forty (40) hours at a rate not less than one and one-half

times the regular rate at which he or she is employed, or one and one-half times the minimum

wage, whichever is greater. 29 USC §207(a).

       58.     The FLSA provides that any employer who violates the provisions of 29 U.S.C.

§207 shall be liable to the employees affected in the amount of their unpaid overtime compensation,

and in an additional equal amount as liquidated damages. 29 U.S.C. §216(b).
Case 1:19-cv-01332-DLI-RLM Document 1 Filed 03/07/19 Page 12 of 20 PageID #: 12



       59.     Defendants’ failure to pay Plaintiff and the FLSA Collective their overtime

premiums violated the FLSA.

       60.     At all relevant times, Defendants had, and continue to have, a policy of practice of

refusing to pay overtime compensation at the statutory rate of time and a half to Plaintiffs and

Collective Action Members for all hours worked in excess of forty (40) hours per workweek,

which violated and continues to violate the FLSA, 29 U.S.C. §§201, et seq., including 29

U.S.C. §§207(a)(1) and 215(a).

       61.     The FLSA and supporting regulations required employers to notify employees of

employment law requires employers to notify employment law requirements. 29 C.F.R. §516.4.

       62.     Defendants willfully failed to notify Plaintiff and FLSA Collective of the

requirements of the employment laws in order to facilitate their exploitation of Plaintiffs’ and

FLSA Collectives’ labor.

       63.     Defendants knowingly and willfully disregarded the provisions of the FLSA as

evidenced by their failure to compensate Plaintiff and Collective Class Members the statutory

overtime rate of time and one half for all hours worked in excess of forty (40) per week when they

knew or should have known such was due and that failing to do so would financially injure Plaintiff

and Collective Action members.

                                           COUNT IV

                      [Violation of New York Labor Law—Overtime Pay

                                 Brought on behalf of Plaintiff]

       64.     Plaintiff re-alleges and incorporates by reference all preceding paragraphs as

though fully set forth herein.
Case 1:19-cv-01332-DLI-RLM Document 1 Filed 03/07/19 Page 13 of 20 PageID #: 13



        65.      Pursuant to the New York Wage Theft Prevention Act, an employer who fails to

pay proper overtime compensation shall be liable, in addition to the amount of any underpayments,

for liquidated damages equal to the total of such under-payments found to be due the employee.

        66.      Defendants’ failure to pay Plaintiff his overtime premiums violated the NYLL.

        67.      Defendants’ failure to pay Plaintiff was not in good faith.



                                             COUNT V

                      [Violation of New York Labor Law—Spread of Hours

                                   Brought on behalf of Plaintiff]

        68.      The “spread of hours” is the number of hours from the time that an employee started

working on a particular day until the time that he or she stopped working for the day. 12 NYCRR

§ 137-1.7, 12 NYCRR 146-1.6 (effective 1/1/2011, formerly 12 NYCRR § 137-1.7), New York

State Department of Labor Regulations § 137-1.7 provides that an employer is required to pay an

employee an extra hour of pay at the full minimum wage, without allowances, for each day in

which the employee’s spread of hours exceeds ten. This “spread of hours” regulation is applicable

even if there is a split shift.

        69.      Throughout his employment with Defendants, Plaintiff routinely worked a “spread

of hours” of at least 11 hours per day.

        70.      Despite the fact that Plaintiff routinely worked a “spread of hours” of greater than

ten hours per day during certain employment period with Defendants, Defendants did not pay

Plaintiff any additional compensation as required by the regulations.

        71.      Defendants’ failure to pay spread of hours compensation was willful and intentional.

                                             COUNT VI
Case 1:19-cv-01332-DLI-RLM Document 1 Filed 03/07/19 Page 14 of 20 PageID #: 14



              [Violation of New York Labor Law—Time of Hire Wage Notice Requirement

                                         Brought on Behalf of Plaintiff]

        72.     Plaintiff re-alleges and incorporates by reference all preceding paragraphs as

though fully set forth herein.


        73.     The NYLL and supporting regulations require employers to provide written notice

of the rate or rates of pay and the basis thereof, whether paid by the hour, shift, day, week, salary,

piece, commission, or other; allowances, if any, claimed as a part of minimum wage, including tip,

meal, or lodging allowances; the regular pay day designated by the employer; the name of the

employer; any “doing business as” names used by the employer; the physical address of

employer’s main office or principal place of business, and a mailing address if different; the

telephone number of the employer. NYLL §195-1(a).


        74.     Defendants intentionally failed to provide notice to employees in violation of

New York Labor Law § 195, which requires all employers to provide written notice in the

employee’s primary language about the terms and conditions of employment related to rate of pay,

regular pay cycle and rate of overtime on his or her first day of employment.


        75.     Defendants not only did not provide notice to each employee at Time of Hire but

also failed to provide notice to Plaintiff thereafter.


        76.     Due to Defendants’ violations of New York Labor Law, Plaintiff is entitled to

recover from Defendants, jointly and severally, $50 for each workday that the violation occurred

or continued to occur, up to $5,000, together with costs and attorneys’ fees pursuant to New York
Case 1:19-cv-01332-DLI-RLM Document 1 Filed 03/07/19 Page 15 of 20 PageID #: 15



Labor Law. N.Y. Lab. Law §198(1-b).

                                           COUNT VII

             [Violation of New York Labor Law—New York Pay Stub Requirement
                                 Brought on Behalf of Plaintiff]


       77.      Plaintiff re-alleges and incorporates by reference all preceding paragraphs as

though fully set forth herein.


       78.      The NYLL and supporting regulations require employers to provide detailed

paystub information to employees every payday. NYLL §195-1(d).


       79.      Defendants have failed to make a good faith effort to comply with the New York

Labor Law with respect to compensation of Plaintiff and did not provide the paystub on or after

Plaintiff’s payday.


       80.      Due to Defendants’ violations of New York Labor Law, Plaintiff is entitled to

recover from Defendants, jointly and severally, $250 for each workday of the violation, up to

$5,000 for each Plaintiff together with costs and attorneys’ fees pursuant to New York Labor

Law N.Y. Lab. Law §198(1-d).

                                          COUNT VIII

 [Violation of the Fair Labor Standards Act —Failure to Reimburse for Expenses relating

                                      to Tools of the Trade]

 81. Plaintiff on behalf of themselves and all other similarly situated Collective Action Members

     repeats and re-alleges each and every allegation of the preceding paragraphs hereof with the

     same force and effect as though fully set forth herein.
Case 1:19-cv-01332-DLI-RLM Document 1 Filed 03/07/19 Page 16 of 20 PageID #: 16



 82. At all relevant times, the Defendants had a policy and practice of refusing to reimburse

    Plaintiff for expenses incurred in relation to tools of the trade used by Plaintiff in order to

    perform his job duties as delivery worker. Such tools of the trad include but are not limited

    to electronic bicycle and gas.

 83. Defendants knew of and/or showed a willful disregard for the provisions of the FLSA as

    evidenced by their failure to reimburse Plaintiff for expenses incurred in relation to tools of

    the trade used by Plaintiff when Defendants knew or should have known such was due.



                                     PRAYER FOR RELIEF

WHEREFORE, Plaintiff, on behalf of himself and the FLSA Collective Plaintiffs, respectfully
requests that this Court enter a judgment providing the following relief:

    a)    Authorizing Plaintiff at the earliest possible time to give notice of this collective action,

          or that the Court issue such notice, to all persons who are presently, or have up through

          the extent allowable under the statute of limitations and including the date of issuance

          of court-supervised notice, been employed by Defendants as non-exempt employees.

          Such notice shall inform them that the civil notice has been filed, of the nature of the

          action, of their right to join this lawsuit if they believe they were denied premium

          overtime wages;

    b)    Certification of this case as a collective action pursuant to FLSA;

    c)    Issuance of notice pursuant to 29 U.S.C. § 216(b) to all similarly situated members of

          the FLSA opt-in class, apprising them of the pendency of this action, and permitting

          them to assert timely FLSA claims and state claims in this action by filing individual

          Consent to Sue forms pursuant to 29 U.S.C. § 216(b), and appointing Plaintiff and his

          counsel to represent the Collective Action Members;
Case 1:19-cv-01332-DLI-RLM Document 1 Filed 03/07/19 Page 17 of 20 PageID #: 17



    d)   A declaratory judgment that the practices complained of herein are unlawful under

         FLSA and NYLL;

    e)   An injunction against Corporate Defendants, its officers, agents, successors, employees,

         representatives and any and all persons acting in concert with them as provided by law,

         from engaging in each of unlawful practices and policies set forth herein;

    f)   Award Plaintiff unpaid wages, unpaid overtime, unpaid reimbursement for expenses

         relating to tools of trade due under the FLSA and the New York Labor Law;

    g)   Award Plaintiffs “spread of hours” pay in the amount of one times the then-applicable

         minimum wage rate for each day Plaintiff worked 10 or more hours in a workday

         pursuant to New York Labor Law and its regulations;

    h)   An award of costs and expenses of this action together with reasonable attorneys’ and

         expert fees pursuant to 29 U.S.C. §216(b) and NYLL;

    i)   The cost and disbursements of this action;

    j)   An award of prejudgment and post-judgment fees; and

    k)   Such other and further legal and equitable relief as this Court deems necessary, just,

         and proper.


Dated: Flushing, New York
March 7, 2019

                                                 Respectfully Submitted,

                                                 HANG & ASSOCIATES, PLLC


                                                 By: /s/ _ Xiaoxi Liu_____ ___
                                                  Xiaoxi Liu, Esq.
                                                  136-20 38th Ave. Suite 10G
                                                  Flushing, NY 11354
                                                  Tel: (718) 353-8588
Case 1:19-cv-01332-DLI-RLM Document 1 Filed 03/07/19 Page 18 of 20 PageID #: 18



                                          Fax: (718) 353-6288
                                          Email: xliu@hanglaw.com
                                          Attorneys for Plaintiff and Proposed FLSA
                                          Collective
Case 1:19-cv-01332-DLI-RLM Document 1 Filed 03/07/19 Page 19 of 20 PageID #: 19




        EXHIBIT A
Case 1:19-cv-01332-DLI-RLM Document 1 Filed 03/07/19 Page 20 of 20 PageID #: 20
